Title: Enclosure: Thomas Humphreys’s Plan for Emancipating and Colonizing American Slaves, 1 January 1817, with his Note to Thomas Jefferson, 23 January 1817
From: Humphreys, Thomas
To: United States Congress,Jefferson, Thomas


            
              
                Lynchburg 1st January 1817
              
              The following plan, for emancipating the whole Race of the people of Colour, from United America: Is respectfully submitted, to the honorable the House of Representatives, of the United States; for their Consideration:
              Of all the extraordinary, and Rare phenomenon, exibited by any nation on the theatre of existence; that of the southern parts of the United States of America, is most surprising. We observe to our astonishment, an enlightened, and polished people, richly versant in every political, Literary, agricultural, Commercial, Mechanical, and  Manufactural improvement, Renowned for their skill in Milatary, and naval tactics; proudly eminent for their courage, in the Feilds of Fame; and high in Their profession of, and attachments to the most pure, and rational republican principles. The  guarantee of genuine Liberty, equality, and the rights of Man. Retaining Confined in Chains of abject slavery, in the very bosom of their Country; 1,000,000 of their unfortunate African Brethren; many of whom, or their forefathers, were draged from their native Shores, in the fetters of despotism, and Tyranically traded, and traficed for, like the beasts of the Feild; and what renders the continuation of this degrading principle the more unaccountable to Mankind, is, its being at direct War, with the Bill of Rights, or charter of Liberty; and Independence, of the several states that permit it, and in immediate opposition, to the Fundamental principles of the Government:
              When we contemplate, the United States of America, in the high and commanding station they at present occupy, in the existing scale of nations; Basking themselves, in the full meridian Blaze of Liberty, and Independence; we are obliged to turn away from the horrid scene of Cruelty and Injustice before us; can it be possible, that any of us, in this degraded part of the country, can have the assumptive a effrontery, to boast, and talk about our patriotism, our republicanism, about Liberty equality, Rights of Man, Independence &c &c: and not blush; and what relation do we stand in, with respect to candour and truth, we must know, that we are political hypocrites, and greater Tyrants, than the  Dey of Algiers, Tripoly, or any other eastern Despote.
              The effects which slavery has, on the Morals, the Manners, the virtue, the Industry, and Economy, of the Inhabitants of the Country, in which it is tolerated; merits the highest consideration; But to do Justice to this subject, would require a volume, in which, to discuss it; suffice it for the present, merely to state, that in those states and parts of the country, where there are no slaves, the Inhabitants are generally  more virtuous, more sober, more industrious & more attentive to their professional pursuits; have in general, a greater command of money, are not generally speaking, half so much involved in debt, enjoy a greater share of domestic happiness, and peace of mind. Again were there no slaves in the United States: the proprietors of Lands, and particularly of large Tracks would either lease the said Lands out, to the poorer classes of honest Industrious citizens; or employ them as Labourers: in the one Case, he would receive in compensation by way of Rent; such an amount in produce; or money, as would render him Independent, in his Circumstances: his Lands in place of being worn out, as by the former manner of culture, in the reign of slavery: would be every year improved, & in place of wild uncultivated woods, and old worn out fields, rotten fences &c &c, he would behold a number of valuable, well improved Farms; with good orchards, and Buildings, Spring up on his Estate; on the one hand, and on the Other, he would have the felicity of giving bread, employment, and happiness, to Hundreds of people, and of being conducive to the glory and strength of his country; in being instrumental to the Raising of a Number of usefull citizens, on Lands, which before, were neither to him, nor his Country, of any immediate benefit.—Again should the farmer wish, to Cultivate his Lands, by hired servants in place of leasing the custom would probably be, as in Europe, to pay off the Labourers every st saturday night, in this case whatever necesseries of Life, the labourer wanted for his family, if the farmer in whose employ he then was, had the same to dispose of; the Labourer would no doubt, Lay out part of the money, he received, by way of wages, this would be  a mutual  Convenience to all, and would do away the necessity of Credit; then would this country enjoy the substance of Independence, and not as at present, the Shadow.—
              This situation of the country, would when once known produce vast emigrations of the poorer and industrious Classes of People, from Europe, to the United States and would add to the safety, and strength of the country.—
              The people would be generally clear of debt, and the supernumery supernumerary productions of the farm, in place of being laid out in the purchase of Slaves, and supporting the same; will be expended in enriching, and aggrandizing Farms; in the hire and support of a virtuous race, of usefull, Labourious Citizens who will greatly add to the strength and riches of country.—
              So much for a preliminary, to the introduction of the main subject of discussion Vizt The emancipation, final disposal of; & transportation of the whole race of the Coloured people, from amongst the Citizens of these States.
              And in the first place permit the Writer hereof, finally to suggest.
              1st That the emancipation &c of the Coloured pep people, be made a national Act and to commence on the   day of   , in the year of   
              2ed That one tenth of the whole number of coloured people in the United States; shall be emancipated, and sent off yearly: untill the whole number, bond & free, shall be disposed of, in the Manner, be to be hereafter Mentioned.
              3d That the slaves be brought to a certain seaport Town; to be hereafter named: and there delivered to Commissioners, appointed for the special purpose, of Receiving, (and paying the holders for the same); at a certain given time in each year, as before stated or as soon after, as convenience will admit.—
              4th That all slaves be valued by disinterested Men, to be appointed by the general Government; from the recommendation of  Members of Congress, from each congressional district, a slave of the first grade, to be valued at $   ; and  so in proportion to a child: All the free people of colour, shall also in like manner be sent off, and that in the course of the first, and second years, at furtherest; & shall be paid, each, the sum of $20.00100 and shall participate in all the Benefits, and emoluments, in transportation, and settlement, as the slaves themselves; also in provision Tools &c.
              5th That six months, previous to the assemblage of the first divission of the coloured people: one of the most healthy situations on the Continent of Africa, shall have been selected out, by Commissioners, appointed for that special purpose, and such a  situation, may either be found, Embraced
              
                
                  From
                  15° to 20°
                  North Latitude
                
                
                  & from
                   0° to 15°
                  West Longitude from London
                
                
                  Or Embraced
                
                
                  From
                  10° to 23°
                  South Latitude
                
                
                  & from
                  15° to 30°
                  East Longitude from London
                
                
                  Or Embraced
                
                
                  From
                  12° North Latitude, to 12° South Latitude;
                
                
                  & from
                  30°, to 40°, & from that to 50° East Longitude from London,
                
              
              Having the equinoctial Line for its centre, and although this is the furtherest off, yet it is by far, the most eligible situation, and probably at present the least inhabited
              6thly That Suitable Shipping, and provissions for the voyage, be provided to transport them to their places of destination, with 1 years provisions for them: 2 Hoes, & 1 ax to each family,also 100 Common Work Horses, with as many plows, and Gear, &c, for the whole Decade: accompanied by a Guard of 1000 Soldiers, with their officers: to protect them from the incursions, & Molestations, of the Natives; as also to preserve Order, enforce obedience to the Law, to be passed for their regulation, by Congress; preserve peace, enforce Industry, and attention to the Culture of the Earth, and the various Mechanic Branches of Business, which may be prosecuted amongst them, either for their own private advantage, or the benefit of their Government, and also to see, that Justice be duly administered: that to each 1000, shall be furnished One Ton of Barr Iron, a sett of Blacksmiths, Carpenters, Coopers, sadlers, & shoemakers, Tools; also the necessary implements, for Manufactoring Flax, and Cotton Cloths; also, all necessary stationary, together with such school, &  Religious books, as shall be deemed necessary, both for their instruction, as also the laying the Foundation, of Moral, and religious lives among them,
              7th That the Commanding officer, shall under the direction of the President of the United States, act as Governor, or President, of the Republic: that he shall have the direction, of the internal regulations of the Establishment; such as surveying, and parcelling out to each family, their respective share of Land, the direction of its culture; The Establishment of a cotton, and flax, or Linen Manufactory, an Iron Foundery, for the purpose of manufactoring such Tools; as are necessary for the Culture of their Farms, Erecting Mills, and other public Buildings, such as a State House, to transact the public Business in, Houses for Public Worship, Academies, and a Court Houses, for the administration of Justice;  Planning their Towns, and establishing Markets, and distributing rewards, and inflicting punishments; under such regulations, as Congress shall from Time, to Time, point out; That it shall be the Business of the United States, to establish one Large Seminary in the settlement, where all the usefull sciences shall be taught, and that this establishment shall be conducted by 3 able professors   Vizt One of Divinity, the Mathemattics, and the several Branches of science, thereon dependent; One of Law, One of the Practice of phisic and surgery, in conjunction with 10 Inferior Teachers, whose Salaries are to be paid by the United States;
              8th That at the end, and expiration of three Years, the whole of the then existing Army of 1000 Men, Except 50 who shall be retained as a Guard to the Governor, shall be sent back to the United States; that a Body of 600 Men of the Blacks, which shall have been previously trained, and armed for that purpose, shall be substituted in their places. That at the expiration of one year after the whole coloured people, shall have arrived at their place of destination, from the United States; which will be about the Eleventh year from the arrival, and settlement of the first division; The President of the United States, shall Transmit to the Governor, the draft of such a Constitution, as from the best Information, of the state of the Coloured Republic, he with the advice of the councill of State, Shall Judge, will best suit them; with directions, to lay the same, before a Chosen Body of their principle Men, and if approved of, to put it in Complete Operation.—
              That the United States, shall continue to exercise the necessary Sovereighnty, in, and over this Colony or republic of Blacks, for the space of 21 years; from the time the 1st division, or decade landed in Africa, in which process of time, there may, it is presumable, be established such a constitution, Laws, & Regulations, as will nearly resemble, that of the United States itself. After which all the duties of the United States, shall be considered as discharged; Its Governor, Teachers, officers, & Soldiers, shall withdraw; & return to their native Country; & from that time, all further Connection shall cease, except such, as is between Freindly nations, through the Medium of Commerce, and at which time, too, it may be presumed, there will be a sufficient number, of their own colour, completely qualified, to Conduct, preserve, and perpetuate, the happy institution, which may be, by that time, established amongst them.
              The whole aggregate amount, necessary to effect the purchase, the Equipment, the transportation, and Establishment of these  people, on the coast of Africa; will not exceed $82.000.000 of dollars, which agreeable to the last Census; will not exceed $12. each free white person, in the United States.
              Thus will the United States be freed, from one of the greatest of all earthly dangers, an Internal Enemy.
              Slavery!!! This Blot; on the fairest page, of the Charter of freedom; being thus expunged, by a single Legislative Act: and the once victims of despotic power, not only Liberated, but Settled, supported, & protected, untill they are taught how to Live, be happy, and enjoy that very Liberty, Which they so often, sighed after the possession of; and that too; by their former Masters.
              This magnanimous display of Justice, and humanity, in the American people; would be received, with universal bursts of Applause, and Inscribed High on the Majastic Front, of the sacred Temple of Gratitude, by all the Nations of the earth, who should hear of the God like Act.—
            
            
              
              
                Lynchburg 23rd January 1817
              
              The Foregoing sentiments on the subject of Emancipation, & Transportation of the whole race of Coloured People, Bond & free, from among the Citizens of the United States of America, is Subjected to the Honorable Thomas Jefferson; former President of the United States; for his Consideration by his Freind
            
          